DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-24, in the reply filed on 7/30/2020 is acknowledged.
Drawings
The replacement drawings filed 5/19/2021 are the drawings officially of record.  Said drawings are accepted.
Specification
The substitute specification filed 5/19/2021 has been entered. The amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In lines 318-319, there is no support for the replacement of the term “shrinkage compensating cement “ with “expansive hydraulic cement (ASTM C845;  Standard Specification for Expansive Hydraulic Cement).”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 18, there is no support in the original disclosure for nanoplatelets “which incorporate water molecules at 15 to 95wt% by weight of graphite nanoplatelets with all of said water molecules occurring in physically adsorbed state on the surface of said graphite nanoplatelets.”
Additionally, there is no support in the original disclosure for the limitation that “a total combined volume that is 50 to 500 times the solid volume of said graphite nanoplatelets, and with total water to cement weight ratios of 0.1 to 0.9 where the total water includes the water occurring within nanoplatelets.”
With regards to claim 20, there is no support in the original disclosure for “expansive hydraulic cement.”
With regards to claim 21, there is no support in the original disclosure for the newly added limitations of said claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saqid et al (US 2014/0060388) in view of Bepete et al (US 10,414,935).  The examiner notes that applicant was a co-inventor in the Saqid reference.
Saqid teaches a cementitious paste (0011) and graphite nanoplatelets (0014) in a state that said nanoplatelets can be dispersed within the cementitious paste in a mixer (0043).  The graphite nanoplatelets have a thickness in the range of 1-50nm and are 5-200um in planar dimensions (claim 6).   The graphite nanoplatelets are present in amount of 0.01-5wt% of the cementious materials (claim 1) and 0.3-0.6vol% (0021) –herein understood to read on the claimed limitation “hydraulic cement with a total volume that is 50 (2%) nanoplatelet to 5000 (0.02vol%) times the solid volume of said graphite nanoplatelets”.  The composition further comprises cement (claim 1) and water wherein the water is present in weight ratios relative to cementious materials ranging from 0.10-0.55 (claim 1)-herein understood to anticipate the claimed range of 0.1 to 0.9.
Saqid does not teach that the graphite nanoplatelets should be in wet, non-agglomerated state with 15 to 95% by weight of water molecules which occur in physically adsorbed state on the surfaces of said nanoplatelets, and hinder their agglomeration via secondary bonding.  However, Bepete teaches a method of preparing aqueous suspensions of nanocarbon materials leading to an air-metastable aqueous suspension of said nanocarbon material (abstract).  The solution is free of agglomerations (col 13, lines 30+) and is thus understood to “hinder agglomeration via secondary bonding.”  Said suspension 
With regards to the limitation that the nanoplatelets can be dispersed within a cementitious paste using a mixer “with 3 to 300 rounds per minute rotational speed over 1 to 45 minutes,” the examiner notes said limitation is understood to be implicit to nanocarbons produced according to Bepete since they are taught to be stable.  The examiner further notes that a method limitation does not patentably distinguish a claimed product from the prior art unless it can be shown said method limitation inherently results in a materially different product.  In the present application, no such showing has been made.
With regards to claim 20, Saqid teaches the cement may be Portland cement, or calcium aluminate cement, calcium sulfoaluminate cement (claim 31).
With regards to claim 21, Saqid teaches the composition may further contain 5% to 70% by weight of hydraulic cement a supplemental material selected from the group consisting of coal ash, ground steel slag, silica fume, biomass ash, and combinations thereof (claim 28). 
With regards to claim 22, Saqid teaches one or more additives selected from the group consisting of chemical additives, polymer additives, mineral additives and coloring additives is added to the blend (claim 29). 
With regards to claim 23, Saqid teaches  one or more aggregates with particle size ranging from 0.01 mm to 50 mm may be included in amounts of  10% to 800% by weight of cement (claim 17). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saqid et al (US 2014/0060388) in view of Bepete et al (US 10,414,935).  , as applied to claims above, and further in view of applicant’s admissions.
With regards to claim 19, Saqid teaches a mixer may be used (0043) but does not teach the specific type of mixer that should be utilized.  However, applicant admits that planetary mixer, drum mixer, pan mixer, vertical axis mixer, twin shaft mixer that is stationary or mixed on a vehicle, and manual mixing methods are currently used in the concrete production for infrastructure applications (0003 of specification as filed).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize any of the claimed mixer to mix the concrete paste of Saqid as applicant admits such mixers are commonly used in concrete production. 
Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. 
Applicant argues the specification teaches nanoplatelets comprises multiple graphene sheets. Said argument is acknowledged.  However, applicant has failed to demonstrate said multiple graphene sheets retain the form of the nanoplatelet (i.e. do not disperse) when water is adsorbed therein.

With regards to the rejection of claims 18 and 20-24 under 35 U.S.C. 103 as being unpatentable over Sadiqet.al (US 2014/0060388) in view of Bepete et. al (US 10,414935), Applicant argues Sadiq patent uses polyelectrolytes or other dispersants to disperse into individual graphite nanomaterials whereas current invention does not use other dispersants  (i.e., it is just mixing graphite nanoplatelets (stacks of multiple individual graphene sheets) in the form of wet, non-agglomerated state with cement and mixing water).  Said argument is noted but is not persuasive as applicant’s arguments are not commensurate in scope with the pending claims.  The pending claims do not exclude the presence of polyelectrolytes or other dispersants.
Additionally, applicant argues Sadiq, similar to Bepete, covers dispersion of individualized nanocarbons whereas the graphite nanoplatelets referred to in this application are not individualized graphene sheets but stacks of multiple thin graphene sheets which rely on physically adsorbed water molecules to separate the stacks of nanoplatelets from each other. These nanoplatelets incorporating water molecules are stacks of graphene nanolayers (that remain bonded together throughout the process).  Said argument is noted but is not persuasive as said argument is not commensurate in scope with the pending claims. The claims do not require the graphene nanolayers to remain bonded together.  Rather, the limitation “which are stacks of multiple individual graphene sheets” is herein understood to describe the “nanoplatelets” before water is absorbed on the surfaces thereof.
With regards to Bepete, applicant argues the excess water content of the Bepete dispersion, if added to cement to produce the targeted nanomaterial concentrations, yields excessively high water-to-cement ratios which yield solid cementitious materials with low qualities that do not suit construction 
Applicant further argues the Bepete patent covers a very low-concentration dispersion of individualized graphite nanomaterials in water. The concentration of individualized nanomaterials in water (per my calculations based on the numbers given in Bepete's examples) is about 0.04 wt.% compared to our concentration of 15 to 95 wt.%. Said argument is noted but is not persuasive as the examiner disagrees the pending claims require 15-95wt% graphite nanomaterials be present in the claimed blend.
With regards to the rejection of claim 19 under rejected under 35 U.S.C. 103 as being unpatentable over Sadiq et.al (US 2014/0060388) in view of Bepete et. al (US 10,414935) and further in view of applicant’s admission, applicant argues Sadiq teaches the addition of nanomaterials that have been pre-dispersed [0039] whereas the current invention adds wet, non-agglomerated graphite nanoplatelets directly into the cement, and normal mixing is adequate for achieving a reasonably uniform dispersion of all ingredients within the fresh mixture. Said argument is noted but is not persuasive as said distinction with regards to the method of dispersion does not patentably distinguish the claimed composition from the compositions taught in the prior art.  As noted in the non-final rejection, the method of making a product does not patentably distinguish the claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product. In the present application, no such showing has been made.
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEVIN R KRUER/Primary Examiner, Art Unit 3649